Title: From George Washington to William Baylis, 21 July 1756
From: Washington, George
To: Baylis, William



[Winchester, 21 July 1756]
To Major Baylis. of the Prince-William Militia, at Pearsalls. Sir,

You are to use your utmost endeavours with the men under your command, to gather in all the Harvest on the Plantations abandoned by the Inhabitants, and secure it in the best manner you can. You are also to assist the inhabitants about you all you can in collecting their harvest; and guard them while they are about it. Let Captain Hamilton, and the rest of the Officers of the Militia, know the contents of this letter. And they are also ordered to observe the same Directions about where they are posted. Advise the people to tread out the grain with all possible

expedition, and bring it within their Forts, to prevent its being burned by the Enemy.
So soon as this service is over, you may acquaint them, that they will all be discharged. As there have been many complaints made to me of the militia officers impressing Horses to come down here, and ride about upon their own Business. Let them know it is my orders, that they do not presume to do so for the future; as it is expressly against the act of Assembly. I am yours &c.

G:W.
Winchester July 21st 1756.    

